Citation Nr: 0009456	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-27 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
injury to the neck involving Muscle Group XXII (MG XXII), 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for neck scars, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from August 1949 to 
January 1953.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah.  The Board in 
August 1998 and September 1999 remanded the case to the RO 
for further development.  The case has recently been returned 
to the Board for appellate consideration.


FINDINGS OF FACT

1.  Loss of muscle substance, contracted and adherent scar, 
pain and appreciably limited lateral motion and rotation of 
the neck manifest severe residuals of injury to MG XXII.  

2.  There are moderate, disfiguring, wound scar residuals of 
the neck.

3.  The neck wound scar residuals and residuals of injury to 
MG XXII are not shown to have markedly interfered with 
employment or required frequent periods of hospital 
treatment; there were no exceptional or unusual circumstances 
present in the veteran's case that would have warranted a 
referral to the VA Under Secretary for Benefits or the VA 
Director of the Compensation and Pension Service.

CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 30 percent for 
residuals of injury to MG XXII have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7 and 4.73, Diagnostic Code 5322 (in effect prior to July 
3, 1997 and as amended, 62 Fed. Reg. 30239 et seq. (June 3, 
1997) (effective July 3, 1997).

2.  The criteria for a rating in excess of 10 percent for 
neck scars have not been met.
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7 and 4.118, Diagnostic Code 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The record shows that the current rating of 20 percent for 
muscle injury under Diagnostic Code 5322 and 10 percent for 
neck scars now under Diagnostic Code 7800 have each been in 
effect since 1953 and are protected.  The service medical 
records show that in 1951 the veteran sustained a perforating 
wound of the neck with entry and exit wounds and no artery or 
nerve involvement.  The separation examination in early 1953 
reported no limitation of neck motion but some tenderness on 
acute extension, and well healed incisional scars with no 
fixation to deep underlying tissues.  A contemporaneous VA 
examination reported disfiguring scars of the neck with 
hypertrophy that verged on keloid reaction but did not become 
such because of no pseudopods extending from the scars.  
Several were described.  The examiner reported no objective 
reason for limitation of all motions of the neck.

The current claim for increase in 1997 was supported with VA 
outpatient records that showed references to a neck scar in 
1995 and 1996 and decreased range of motion of the neck from 
"side to side" on one occasion in late 1997.  

When VA examined the veteran in April 1997 it was reported 
that he had not worked since 1988.  The examiner noted the 
left neck was sutured and left a surgical scar 7.8 cm. long 
extending from 2 cm. below the pinna of the left ear to just 
above the left sternoclavicular joint.  It was noted that he 
complained of chronic cervical spine pain and muscle spasm.  

The examiner reported minimal tenderness over the surgical 
scar involving the left neck and some reduced range of motion 
of the cervical spine.  The examiner stated that functionally 
fixed the reduced range of motion was forward flexion to 50 
degrees, backward extension to 40 degrees, lateral flexion on 
the right to 15 degrees and on the left to 20 degrees and 
rotation to 20 degrees.  The examiner reported that lateral 
flexion and rotation produced low strap muscle spasm and 
spasm of the left sternocleidomastoid muscle.  The examiner 
reported no paresthesia over the left neck.  The diagnoses 
included degenerative joint disease of the cervical spine 
with reduced range of motion and surgical scar of the left 
neck, "None" disfiguring and no paresthesia noted over the 
neck.

A continuation of information on the examination report noted 
the veteran had sustained a rather severe neck injury during 
the Korean war that caused fairly extensive scarring of the 
left side of the neck with a residual contracture and a 
rather limited range of motion of his neck, but no other 
specific problems.  The report noted an extensive scar, 
beginning in the region of the left mastoid process, that 
extended down to the sternoclavicular joint and essentially 
followed along the line of the sternocleidomastoid muscle and 
crossed to the sternal manubrial joint.  It was noted that he 
had a limited range of motion with limited lateral motion 
bilateral and limited extension of the neck due to his scar.  
The pertinent impression was status posttraumatic injury to 
the left neck with a resultant scar contracture.

On a VA psychiatric examination late in 1997, the veteran 
reported that he was able to work regularly until 1988 when 
he was laid off from his job as a maintenance man.  He 
reported having applied without success for work since then.    

On a VA examination in late 1998, the veteran reported the 
complaint of chronic and persistent neck pain and stiffness 
and increasing pain over the years on range of motion of the 
neck.  The examiner's description of the scar site coincided 
with earlier reports.  The scar was described as freely 
moveable except over its lower one-third where it was firmly 
adherent to the sternocleidomastoid muscle at just above its 
medial clavicular attachment.  

The range of motion was described as rather markedly reduced 
to 40 degrees of forward flexion, 20 degrees of backward 
extension, lateral flexion of 15 degrees to the right and 20 
degrees to the left and rotation to 20 degrees on the right 
and 30 degrees on the left.  It was reported that these 
motions were all associated with generalized left neck pain 
and both lateral flexion to the left at 20 degrees and 
rotation to 20 degrees on the right produced more left-sided 
pain than on the opposite side.  The examiner stated that the 
injury and firm attachment by the scar to the lower end of 
the left sternocleidomastoid muscle obviously reduced the 
function of that muscle with more reduction in rotation to 
the right and its association with greater pain.  The 
examiner noted recent x-ray evidence of degenerative disc and 
joint disease of the lower cervical spine compatible with the 
veteran's age.  

The examiner, in review, reported that the moderate to marked 
reduction in the cervical spine range of motion was related 
to both the service-connected injury to MG XXII and the onset 
of degenerative disc and joint disease.  The examiner stated 
that the symptoms had progressed over the past five to ten 
years compatible with the natural progression of degenerative 
joint disease.  It was the examiner's opinion that the more 
marked reduction in lateral flexion to the right and 
increased reduction in rotation to the right more so than on 
the opposite side was compatible with the MG XXII injuries. 

A June 1999 independent psychiatric evaluation for VA 
compensation purposes shows the veteran reported that he had 
not worked since 1988 when he lost his job due to the 
"production force".  He stated that his main reason for not 
being able to work was that he could not handle work because 
of stiffness of the right calf muscle and because his foot 
burned.  He also said that he had a left ear hearing loss and 
that if it were not for these problems he could work and 
would want to work.

On an examination for VA in 1999 to assess employability, the 
veteran stated he could not work for reasons that included 
stiffness in his cervical spine.  The examiner referred to 
the findings for the neck scar on the 1998 VA examination and 
stated that numbness was not reported as associated with the 
injury or scars.  


The veteran complained of daily weakness, pain, fatigue, and 
lack of endurance and stiffness with the cervical spine and 
stated he had disfiguring scars of the neck.  

The examiner noted the scar as described previously and 
ranges of motion that coincided with the earlier VA 
examination. The examiner also reported the normal ranges of 
motion for the cervical spine.  The examiner noted there was 
no breakdown of the scar but that there was loss of the 
underlying muscle groups and diffuse generalized tenderness 
to palpation of the cervical spine.  The examiner stated that 
the range of motion measurements of the spine appeared to be 
limited related to the scar adhering to the underlying muscle 
along with his degenerative cervical spine disease.  The 
established diagnoses included moderately severe wound of MG 
XXII and disfiguring scars of the face.  The photographs 
taken were obtained and associated with the examination 
report.  

The examiner opined pertinently that the veteran should avoid 
any occupation that required overhead reaching or lifting or 
turning of his neck.  The examiner stated that the veteran 
had restrictions with his cervical spine due to his scar 
tissue as well as his degenerative cervical spine.  The 
examiner opined that the veteran wold be limited to a 
sedentary position only.


Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994; 38 C.F.R. § 4.2 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999); Francisco 
v. Brown, 7 Vet. App. 55 (1994);

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

A claim for increased disability compensation is generally 
well grounded when an appellant indicates an increase in 
disability since the last rating.  Johnston v. Brown, 10 Vet. 
App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.


Group XXII, function: rotary and forward movements of the 
head; respiration; deglutition. Muscles of the front of the 
neck: (Lateral, supra-, and infrahyoid group.) (1) Trapezius 
I (clavicular insertion); (2) sternocleidomastoid; (3) the 
``hyoid'' muscles; (4) sternothyroid; (5) digastric.  For a 
severe disability a 30 percent rating is provided.  For a 
moderately severe disability a 20 percent rating is provided.  
For a moderate disability a 10 percent rating is provided and 
for a slight disability a 0 percent rating is provided.  Code 
5322.

Disfiguring scars of the head, face or neck where there is 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement shall 
be rated as 50 percent disabling.  Where severe, especially 
if producing a marked and unsightly deformity of eyelids, 
lips, or auricles, a 30 percent rating may be assigned.  A 10 
percent rating is provided for a moderate, disfiguring scar.  
Where such scars are slight, a 0 percent rating is provided.

When in addition to tissue loss and cicatrization there is 
marked discoloration, color contrast, or the like, the 50 
percent rating under Code 7800 may be increased to 80 
percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent. 
The most repugnant, disfiguring conditions, including scars 
and diseases of the skin, may be submitted for Central Office 
rating, with several unretouched photographs.  Diagnostic 
Code 7800.

The rating schedule provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration or tender and painful on objective demonstration.  
Codes 7803 and 7804.  Note: The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited involvement.  
Other scars shall be rated on limitation of function of part 
affected.  Code 7805.




Principles of combined ratings for muscle injuries: (a) 	A 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  (b)	 For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  (c) 	There will be no rating 
assigned for muscle groups which act upon an ankylosed joint, 
with the following exceptions: 

(1) 	In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.  

(2) 	In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.  (d) 	The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  (e) 	For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) 	For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25.  38 C.F.R. § 4.55, as amended 
effective July 3, 1997, 62 Fed. Reg. 30235, June 3, 1997.

Evaluation of muscle disabilities: (a) 	An open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved unless, for 
locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  (b) 	A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  

	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: (1) Slight 
disability of muscles: (i) 	Type of injury.  Simple wound of 
muscle without debridement or infection. (ii) 	History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section. (iii) 
	Objective findings. Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles: (i) 	Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) 	History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) 	Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles: 



(i) 	Type of injury. Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  

(iii) 	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

(4) Severe disability of muscles: 

(i) 	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  

(ii) 	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  





(iii) 	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) 	X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B)	 Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) 	Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  

(D) Visible or measurable atrophy.  (E) Adaptive contraction 
of an opposing group of muscles.  (F) 	Atrophy of muscle 
groups not in the track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle.  (G) 
	Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 as amended 62 Fed. 
Reg. 30235, June 3, 1997. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. 

The lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to increased ratings for his wound 
residuals are well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 269 
(1992).  The veteran's assertions concerning the severity of 
his service-connected residuals of injuries to his neck (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claims for increased 
evaluations for his neck injuries are well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that as a result of the August 
1998 and September 1999 remands of the case to the RO for 
further development and adjudication procedures, all relevant 
facts have been properly developed to their full extent and 
that VA has met its duty to assist.  Godwin v. Derwinski, 1 
Vet. App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 
(1991).




Since the Board remands, the holding in Stegall v. West, 11 
Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  The 
Board sought to have a record that would support an informed 
determination and asked the RO to request additional medical 
evidence from the veteran and obtained VA examinations.  The 
RO was conscientious in developing the record and the Board 
is satisfied that all relevant facts have been developed to 
the extent possible and that no further duty to assist exists 
with respect to the claims.  The veteran has been provided VA 
examinations in connection with the claims, most recently in 
1999, and they are probative of the level of impairment from 
the residuals of his wounds.  

The medical examination records include sufficient detail 
regarding the disabilities to apply current rating criteria 
and are considered the best evidence for an informed 
determination of the veteran's current impairment from these 
disabilities.  Further, there has not been reported any other 
comprehensive evaluation or treatment since the examination 
report of 1999.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
The examination reports did contain objective findings 
supporting the assessments.  The information appeared to 
provide essential objective examination findings rather than 
merely paraphrasing rating criteria.  

Changes to the regulations for evaluating muscle injuries 
were effective in July 1997 and after being reviewed and 
compared with the previous criteria are found to offer no 
substantive benefit.  62 Fed. Reg. 30235 (June 3, 1997).  The 
Board recognizes that the recently revised rating criteria 
for muscle injuries were in effect prior to the Board's 
review and were reviewed initially by the RO.  

The revised regulations, as finally issued, were consistent 
with VA's intention, as expressed in the published proposal 
to amend, to condense and clarify the regulations rather than 
substantively amend them.  See, 62 Fed. Reg. 30235 (June 3, 
1997) and 58 Fed. Reg. 33235 (June 16, 1993).  

Therefore, viewed together, the newly published criteria 
offer no substantive revision and are seen as no more or less 
favorable to the appellant than the rating provisions 
previously in effect.  Bernard v. Brown, 4 Vet. App. 384 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  In 
any event a substantive change to a regulation could not be 
applied earlier than its effective date.  DeSousa v. Gober, 
10 Vet. App. 461 (1997); McCay v. Brown, 9 Vet. App. 183, 187 
(1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Rating muscle damage to the muscles of the front of the neck, 
MG XXII, assesses principally movement of the head, 
respiration and deglutition and the presence of symptoms as 
reflected in the applicable alternative ratings for muscle 
injury as primary rating criteria for the ratings from 0 to 
30 percent.  The veteran has been provided the essential 
rating criteria.  The Board finds the selected rating scheme 
appropriate for the veteran's disability in view of the 
symptomatology and the disease for which service connection 
is in effect.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21 (1999).  The Board observes 
that the current designation of 5322 rating criteria appears 
to conform to the current examination findings, which report 
no swallowing or respiratory complaints or manifestations.  
Therefore consideration of the appropriate rating relies 
essentially on the evaluation of limitation of head motion 
and other muscle injury rating elements.  

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive 
examinations that included complaints of pain and impaired 
neck function.  Viewed collectively, these reports offer 
substantive information probative of the severity of the 
service-connected disability in accordance with current 
evaluation criteria.  

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted.  The symptoms, overall, appear to reflect more 
than the corresponding percentage evaluation under Code 5322 
of 20 percent would contemplate.  The rating scheme applied 
does not require a mechanical application of the schedular 
criteria.  


Here, however, applying the rating schedule liberally results 
in a 30 percent evaluation and recognizes severe disability, 
the highest schedular rating.  The recent examinations, in 
the Board's opinion, did confirm impairment of the character 
indicative of severe muscle injury.  For example, the 
examinations overall did show significant limitation of 
motion principally in the lateral and rotational movements 
that could be accounted for primarily on the basis of the 
service-connected disability.  

The Board is mindful of a coexisting nonservice-connected 
joint disease of the cervical spine to which examiners have 
accorded due consideration and the application of 38 C.F.R. 
§ 4.14.  Overall, the examiners have found muscle loss, pain, 
scar contracture and adhesion linked to the wound residuals.  
It is also noteworthy that appreciable employment 
restrictions have been recommended based upon the limitations 
of movement related in part to the wound residuals.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, does not preponderate against the claim for 
increase.  It supports a conclusion that the veteran's 
disorder from the standpoint of neck muscle disability 
approximates the level of impairment that a 30 percent rating 
would contemplate.  This increase takes into account the 
significant objective findings on recent comprehensive 
examinations over the several years relevant to the current 
appeal period.  

The Board notes the recent examination reference to 
moderately severe muscle injury but must point out that the 
rating should be based upon the entire record and not limited 
by an examiner's impression of the level of impairment.  
Since the veteran receives the highest rating under MG XXII 
consideration of a higher rating for pain under 38 C.F.R. 
§§ 4.40 and 4.45 is not warranted.


As for the residual neck scars, the recent medical 
examinations include sufficient detail regarding the 
disability to apply current rating criteria and are 
considered the best evidence for an informed determination of 
the veteran's current impairment from the disability.  
Further, there has not been reported any other comprehensive 
evaluation or treatment since the examination report of 1999.  

The rating assesses the presence of symptoms as reflected in 
the applicable alternative ratings for scars as primary 
rating criteria for the ratings from 0 to 50 percent.  The 
veteran has been provided the essential rating criteria.  The 
Board finds the rating scheme for facial scars appropriate 
for the veteran's disability in view of the symptomatology.  
Pernorio, supra, 38 C.F.R. §§ 4.20, 4.21. 

The record reflects that the RO rated the veteran's 
disability on the basis of contemporaneous, comprehensive 
examinations.  The reports offer substantive information 
probative of the severity of the service-connected disability 
of the facial scars and thus are viewed as the best evidence 
of the current severity of the facial scar disability.  The 
examinations since 1997 consistently report and carefully 
describe one neck scar.

Applying the probative evidence to the rating schedule 
criteria leads the Board to conclude that an increased 
evaluation is not warranted.  The scar residuals, overall, 
appear to reflect no more disability than the corresponding 
percentage evaluation under Code 7800 of 10 percent would 
contemplate.  The rating scheme applied does not require a 
mechanical application of the schedular criteria.  Here, 
however, applying the rating schedule liberally results in a 
10 percent evaluation for disfiguring scar residuals.  

The Board observes the facial scaring is described as 
disfiguring.  The next higher evaluation contemplates severe 
scar residuals including marked and unsightly deformity.  
Examinations have not found such residuals and the 
photographs essentially confirm the narrative description.  

Therefore, the Board finds that the evidence of probative 
value in view of the detailed description of pertinent 
evaluative criteria, viewed objectively, preponderates 
against the claim for increase beyond 10 percent.  It 
supports a conclusion that the veteran's disorder from the 
standpoint of neck scarring is no more than a 10 percent 
rating would contemplate in view of minimal objective 
findings on the recent comprehensive examination.  The key 
here is the characterization of the scar residuals as 
disfiguring which meets the criteria for a 10 percent 
evaluation under Diagnostic Code 7800.  The RO did not appear 
to rely upon the criteria for superficial scars, but the 
record clearly supports the 10 percent rating under 
Diagnostic Code 7800.  38 C.F.R. § 4.7.  The superficial scar 
residuals do not include pain and tenderness objectively 
demonstrated to apply the alternative criteria for such 
scars.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for the neck scars.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's 
well-documented medical history showing limited treatment for 
the wound residuals to MG XXII and neck scarring.   

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.





In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The RO has considered 
extraschedular rating criteria.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disabilities considered herein have not 
been shown to markedly interfere with employment, nor have 
they required frequent inpatient care.  His work history has 
been reported as well as his evaluation of the disabilities 
which have limited his ability to work.

The current schedular criteria for the periods of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of his wound residuals to MG 
XXII and neck scarring.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

An increased rating of 30 percent for residuals of injury to 
MG XXII is granted, subject to the regulations governing the 
payment of monetary awards.

An increased rating for neck scars is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

